Where a cause is called at the circuit and the trial put off by the defendant, and he subsequently obtains a verdict, he is not entitled to more than the allowance of one day’s fees to witnesses.Costs, attendance of witnessses. On the first day of the circuit the cause was called, and the trial put off by the defendants, for the want of a material witness. The cause was not again called until the sixth day of the circuit, the judge refusing to try it until that time, the plaintiff being, during the whole time, ready to proceed to the trial. The defendants had a verdict, and claimed, in the taxation of costs, to recover for the attendance of their witnesses during the whole of the circuit except the first day. The taxing officer refused to allow more than one day’s attendance, and on appeal to this court his decision was approved, and a retaxation denied.